Young and Carswell, JJ. (dissenting).
The rule followed in the prevailing opinion should be confined to controversies between the sovereign power and the wife of one whose real property is subjected to a taking in condemnation proceedings. The reason for the rule vanishes when the question arises as between the husband and the wife in connection with the fund which is the substitute for the real property taken. Here, there is and was a concurrence of marriage and seizin which caused an inchoate right of dower to vest in the wife, subject to becoming consummate in the event the wife survived the husband, or extinct in the event the husband survived the wife. This inchoate right should be preserved from destruction as between the parties to the marriage status. It has heretofore been the settled policy of the law to protect a wife’s dower at all hazards. There is no insuperable obstacle to so doing in the instant case. Of course, pending that right becoming consummate (if it ever does), the husband should have the income on the entire fund; and an appropriate provision should be made to *195that end, or the dower may be admeasured and payment over then had; to that extent there should be a modification of the order, and as so modified the order should be affirmed on the authority of and reasoning in Matter of Brooklyn Bridge (75 Hun, 558; affd., 143 N. Y. 640) and Simar v. Canaday (53 id. 298).
Order reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.